DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-17, and 22-27 are pending. Claims 18-21, and 28-33 have been canceled. Applicant’s election without traverse of Group I (claims 1-17) and the species (i) SRC, (ii) Dasatinib, (iii) Cetuximab, (iv) maleimidocaproyl linker, (v) the immunoconjugate recited in claim 9 in which X is --(CH2)n--, Y is 
    PNG
    media_image1.png
    41
    42
    media_image1.png
    Greyscale
, and m is 4; the immunoconjugate recited in claim 10 of 
    PNG
    media_image2.png
    117
    195
    media_image2.png
    Greyscale
, in which m is 4; and the immunoconjugate recited in claim 12 in which Z is S, M is 
    PNG
    media_image3.png
    113
    260
    media_image3.png
    Greyscale
, and m is 3;  and the immunoconjugate recited in claim 13 of 
    PNG
    media_image4.png
    149
    472
    media_image4.png
    Greyscale
, in which m is 3  in the reply filed on 3/4/2021 is acknowledged.
In regards to (v), during a telephone conversation with Rocky Tsao on 3/23/2021 an election was made without traverse to prosecute the species of the immunoconjugate recited in claim 9 in which X is 
    PNG
    media_image1.png
    41
    42
    media_image1.png
    Greyscale
, and m is 4.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-14 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected species. Claims 22-27 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claims 1-11, and 15-17 are being examined on the merits.

Priority
	This application is a national stage entry (371) of PCT/US17/66074, filed 12/13/2017, which claims priority from 62434035, filed 12/14/2016, which is acknowledged.

Information Disclosure Statement
	Applicant’s IDS submitted 6/7/2019 is acknowledged and has been considered. A signed copy is attached hereto.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abbvie (US 2015/0337042 A1, published 11/26/2015; IDS filed 6/7/2019) and as further evidenced by Hwang (PNAS Vol. 114, pages 13685-13690, published 2017; IDS filed 6/7/2019) and Kannaiyan (Expert Rev Anticancer Ther. 2018;18(12):1249-1270, published 12/2018).




In regards to claim 1, Abbvie discloses an immunoconjugate (an antibody drug conjugate (immunoconjugate); paragraphs [0025], [0298]), comprising an anti-EGFR antibody or a binding fragment thereof (comprising anti-hEGFR or antigen binding portion thereof; paragraphs [0025], [0298]), and a kinase inhibitor (and a tyrosine kinase inhibitor; paragraphs [0025], [0298]).
In regards to claim 2-3, Abbvie discloses the immunoconjugate of instant claim 1, and Abbvie discloses wherein the kinase inhibitor is Dasatinib, Lapatinib, Bosutinib, Erlotinib, Sunitinib, and Vandetinib ([0298].  As evidenced by Hwang, Lapatinib, Bosutinib, Erlotinib, Sunitinib, and Vandetinib are inhibitors of SRC ( SRC is a target of FDA-approved kinase inhibitors Lapatinib, Bosutinib, Erlotinib, Sunitinib, and Vandetinib,Table S1)and further evidenced by Kannaiyan (SRC is a target of Dasatinib and Bosutinib (Table 1)).
In regards to claim 4, Abbvie discloses the immunoconjugate of instant claim 1, and Abbvie discloses wherein the SRC kinase inhibitor is Dasatinib (paragraph [0298]).
In regards to claim 5-6, Abbvie discloses the immunoconjugate of instant claim 1, and Abbvie further discloses wherein the anti-EGFR antibody is cetuximab (wherein the anti-EGFR antibody is cetuximab; paragraphs [0025], [0466]).
In regards to claim 7, Abbvie discloses the immunoconjugate of instant claims 1 and 5, and Abbvie further discloses wherein the immunoconjugate has the formula Ab-(L-D)m (wherein the ADC (immunoconjugate) has the formula Ab-(L-D)n (Ab-(L-D)m); paragraph [0201]), Ab being the anti-EGFR antibody (wherein Ab is the anti-EGFR antibody; paragraph [0201]) or a binding fragment thereof, L being a linker (L is a linker; paragraph [0201]), D being the kinase inhibitor (D is a drug moiety, such as a 
In regards to claim 8, Abbvie discloses the immunoconjugate of instant claims 1 and 5, and Abbvie discloses wherein the linker is a maleimidocaproyl linker (wherein the drug is conjugated via a maleimidocaproyl linker; paragraph [0028]).
In regards to claim 16-17, Abbvie discloses the immunoconjugate of instant claims 1 and 5, and further Abbvie discloses a pharmaceutical composition comprising the immunoconjugate and one or more prophylactic or therapeutic agents other than the immunoconjugate for treating a disorder in which EGFR activity is detrimental.  Abbvie discloses that preferably, the prophylactic or therapeutic agents known to be useful for or having been or currently being used in the prevention, treatment, management, or amelioration of a disorder or one or more symptoms thereof, and in accordance with these embodiments, the composition may further comprise of a carrier, diluent or excipient (paragraph [0416]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abbvie (US 2015/0337042 A1, published 11/26/2015; IDS filed 6/7/2019) further in view of Licha (WO 2015/177279 A1, published 11/26/2015) and Tsuchida (Cancer Biother Radiopharm. 1997 Apr;12(2):117-21., published 4/1997) and further evidenced by Akinaga (Cancer Res. 1991 Sep 15;51(18):4888-92. PMID: 1893379., published 9/15/1991).
In regards to claims 1-8, and 16-17, the teachings of Abbvie are discussed supra.
In regards to claim 14, Abbvie discloses the immunoconjugate of instant claim 1, and Abbvie further discloses wherein the anti-EGFR antibody is cetuximab (wherein the anti-EGFR antibody is cetuximab; paragraphs [0025], [0466]).
In regards to claim 15, Abbvie discloses the immunoconjugate of instant claim 1, and Abbvie further discloses the ADC mixture comprises ADCs each having a DAR of 2 to 8 ([paragraph [0032]).
Abbvie does not teach that the immunoconjugate comprises the formula recited in claims 9-10.
These deficiencies are made up for by Licha and Tsuchida.

Licha discloses a dendrimer conjugate with staurosporine comprising staurosporine and the linker conjugated to dendrimer d01 (Example 14a). The structure of d01 is shown in Example 1e (Page 49). The staurosporine and linker disclosed in the prior art is exactly the same as structure enclosed in the brackets of instant claim 10 (See below).
   
    PNG
    media_image5.png
    592
    736
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    177
    249
    media_image6.png
    Greyscale

Example 14a of Licha					Instant Claim 10

Abbvie discloses an immunoconjugate (an antibody drug conjugate (immunoconjugate); paragraphs [0025], [0298]), comprising an anti-EGFR antibody or a binding fragment thereof (comprising anti-hEGFR or antigen binding portion thereof; paragraphs [0025], [0298]), and a kinase inhibitor (and a tyrosine kinase inhibitor; paragraphs [0025], [0298]).
Abbvie discloses the immunoconjugate of instant claim 1, and Abbvie further discloses wherein the anti-EGFR antibody is cetuximab (wherein the anti-EGFR antibody is cetuximab; paragraphs [0025], [0466]).

Further, as conjugates comprising the formula of staurosporine and the linker were taught by Licha, it would be obvious to one of ordinary skill in the arts to use the art-known staurosporine and linker, known to work in conjugates, specifically in an immunoconjugate comprising an anti EGFR antibody, cetuximab, as taught by Abbvie. One of ordinary skill in the art would be motivated to use an art-known staurosporine and linker, already proven to be safe and effective in a conjugate, specifically in the immunoconjugate comprising an anti EGFR antibody as taught by Abbvie. One of ordinary skill in the art would have a reasonable expectation of success from conjugating the anti EGFR antibody to an art-known staurosporine and linker, already proven to be safe and effective in a conjugate.

Conclusions
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802.  The examiner can normally be reached on 7:30 a.m. - 5:30 p.m. M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNG MIN YOON/Examiner, Art Unit 1643       

/HONG SANG/Primary Examiner, Art Unit 1643